Matter of Brown v Annucci (2020 NY Slip Op 01689)





Matter of Brown v Annucci


2020 NY Slip Op 01689


Decided on March 12, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: March 12, 2020

529391

[*1]In the Matter of Duane Brown, Petitioner,
vAnthony J. Annucci, as Acting Commissioner of Corrections and Community Supervision, Respondent.

Calendar Date: February 7, 2020

Before: Lynch, J.P., Clark, Mulvey, Devine and Aarons, JJ.


Duane Brown, Fallsburg, petitioner pro se.
Letitia James, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a tier III disciplinary determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the mandatory $5 surcharge has been refunded to petitioner's inmate account. As such, petitioner has received all the relief to which he is entitled and the petition must be dismissed as moot (see Matter of Brown v New York State Dept. of Corr. & Community Supervision, 175 AD3d 1715, 1715 [2019]; Matter of Telesford v Annucci, 175 AD3d 1717, 1717 [2019]).
Lynch, J.P., Clark, Mulvey, Devine and Aarons, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs.